                       Case 2:17-cv-00218-RSM Document 161 Filed 12/06/19 Page 1 of 6


               1                                                     The Honorable Ricardo S. Martinez
                                                                      Chief United States District Judge
               2

               3

               4

               5

               6

               7
                                         UNITED STATES DISTRICT COURT
               8                        WESTERN DISTRICT OF WASHINGTON
                                                  AT SEATTLE
               9

           10

           11                                              CASE NO. 2:17-CV-00218-RSM-JPD
           12      DANIEL RAMIREZ MEDINA,
                                                           NOTICE OF APPEAL
           13                      Plaintiff,

           14                 v.
                   U.S. DEPARTMENT OF HOMELAND
           15      SECURITY; U.S. IMMIGRATION AND
                   CUSTOMS ENFORCEMENT; and U.S.
           16      CITIZENSHIP AND IMMIGRATION
                   SERVICES,
           17
                                   Defendants.
           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &

Crutcher LLP

                                    NOTICE OF PRELIMINARY INJUNCTION APPEAL
                        Case 2:17-cv-00218-RSM Document 161 Filed 12/06/19 Page 2 of 6


               1          Plaintiff Daniel Ramirez Medina hereby appeals the following order and entry of judgment of
               2   this Court to the Ninth Circuit Court of Appeals:
               3
                      October 9, 2019 order denying Plaintiff’s motion for second preliminary injunction, granting
               4
                       Defendants’ motion to dismiss Plaintiff’s third amended complaint and motion for summary
               5
                       judgment, and dismissing all of Plaintiff’s claims asserted in his Third Amended Complaint (ECF
               6

               7       Dkt. No. 159); and

               8      October 9, 2019 judgment entered pursuant to the October 9, 2019 order (ECF Dkt. No. 160).
               9

           10

           11      DATED: December 6, 2019

           12                Seattle, Washington

           13
                                                    Respectfully submitted,
           14
                                                    /s/ Theodore J. Boutrous Jr.
           15                                       GIBSON, DUNN & CRUTCHER LLP
                                                    THEODORE J. BOUTROUS JR. (CA SBN 132099), pro hac vice
           16                                       ETHAN D. DETTMER (CA SBN 196046), pro hac vice
                                                    KATHERINE M. MARQUART (CA SBN 248043), pro hac vice
           17                                       NATHANIEL L. BACH (CA SBN 246518), pro hac vice

           18                                       /s/ Mark D. Rosenbaum
                                                    PUBLIC COUNSEL
           19                                       MARK D. ROSENBAUM (CA SBN 59940), pro hac vice
                                                    JUDY LONDON (CA SBN 149431), pro hac vice
           20                                       KATHRYN A. EIDMANN (CA SBN 268053), pro hac vice

           21                                       /s/ Luis Cortes Romero
                                                    IMMIGRANT ADVOCACY & LITIGATION CENTER, PLLC
           22                                       LUIS CORTES ROMERO (CA SBN 310852), pro hac vice

           23                                       Attorneys for Plaintiff

           24

           25

           26

           27

           28

Gibson, Dunn &                                                 1
Crutcher LLP                                NOTICE OF PRELIMINARY INJUNCTION APPEAL
                        Case 2:17-cv-00218-RSM Document 161 Filed 12/06/19 Page 3 of 6


               1                                 REPRESENTATION STATEMENT
               2

               3          Plaintiff-Appellant Daniel Ramirez Medina submits this Representation Statement pursuant to
               4   Federal Rule of Appellate Procedure 12(b) and Circuit Rule 3-2(b). The following list identifies all
               5   parties to this action and the names, addresses, telephone numbers, and email addresses of their
               6   respective counsel.
               7

               8    Plaintiff-Appellant                    Counsel of Record

               9    Daniel Ramirez Medina                  PUBLIC COUNSEL
                                                           MARK D. ROSENBAUM (CA SBN 59940), pro hac vice
           10                                               mrosenbaum@publiccounsel.org
                                                           JUDY LONDON (CA SBN 149431), pro hac vice
           11                                               jlondon@publiccounsel.org
                                                           KATHRYN A. EIDMANN (CA SBN 268053), pro hac vice
           12                                               keidmann@publiccounsel.org
                                                           610 South Ardmore Avenue
           13                                              Los Angeles, CA 90005
                                                           Telephone: (213) 385-2977
           14                                              Facsimile: (213) 385-9089
           15                                              GIBSON, DUNN & CRUTCHER LLP
                                                           THEODORE J. BOUTROUS JR. (CA SBN 132099), pro hac
           16                                              vice
                                                            tboutrous@gibsondunn.com
           17                                              KATHERINE M. MARQUART (CA SBN 248043), pro hac
                                                           vice
           18                                               kmarquart@gibsondunn.com
                                                           NATHANIEL L. BACH (CA SBN 246518), pro hac vice
           19                                               nbach@gibsondunn.com
                                                           333 South Grand Avenue
           20                                              Los Angeles, CA 90071-3197
                                                           Telephone: (213) 229-7000
           21                                              Facsimile: (213) 229-7520
           22
                                                           ETHAN D. DETTMER (CA SBN 196046), pro hac vice
           23                                               edettmer@gibsondunn.com
                                                           555 Mission Street
           24                                              San Francisco, CA 94105
                                                           Telephone: (415) 393-8200
           25                                              Facsimile: (415) 393-8306
           26                                              ERWIN CHEMERINSKY (DC SBN 289330; IL SBN
                                                           3122596), pro hac vice
           27                                               echemerinsky@law.berkeley.edu
                                                           University of California, Berkeley School of Law
           28

Gibson, Dunn &                                                2
Crutcher LLP                                NOTICE OF PRELMINARY INJUNCTION APPEAL
                        Case 2:17-cv-00218-RSM Document 161 Filed 12/06/19 Page 4 of 6


               1                                     *Affiliation for identification purposes only
                                                     215 Boalt Hall
               2                                     Berkeley, CA 94720-7200
                                                     Telephone: (510) 642-6483
               3
                                                     LEAH M. LITMAN (DC SBN 1016310), pro hac vice
               4                                      lmlitman@umich.edu
                                                     University of Michigan Law School
               5                                     *Affiliation for identification purposes only
                                                     701 South State Street
               6                                     Ann Arbor, Michigan 48104
                                                     Telephone: (734) 764-0549
               7
                                                     LAURENCE H. TRIBE (MA SBN 126736; CA SBN 039441),
               8                                     pro hac vice
                                                      larry@tribelaw.com
               9                                     Harvard Law School
                                                     *Affiliation for identification purposes only
           10                                        1575 Massachusetts Avenue
                                                     Cambridge, MA 02138
           11                                        Telephone: (617) 495-1767

           12                                        ELIZABETH HAWKINS (SBN 43187)
                                                      ehawkins@hawkinsimmigration.com
           13                                        Hawkins Law Group
                                                     17544 Midvale Avenue, Suite 301
           14                                        Shoreline, WA 98133
                                                     Telephone: (206) 728-4220
           15                                        Facsimile: (206) 973-5326

           16                                        IMMIGRANT ADVOCACY & LITIGATION CENTER, PLLC
                                                     LUIS CORTES ROMERO (CA SBN 310852), pro hac vice
           17                                         lcortes@ia-lc.com
                                                     19309 68th Avenue South, Suite R-102
           18                                        Kent, WA 98032
                                                     Telephone: (253) 872-4730
           19                                        Facsimile: (253) 237-1591

           20                                        NORTHWEST IMMIGRANT RIGHTS PROJECT
                                                     MATT ADAMS (SBN 28287)
           21                                         matt@nwirp.org
                                                     615 Second Ave., Suite 400
           22                                        Seattle, WA 98104
                                                     Telephone: (206) 957-8611
           23

           24

           25      (continued on next page)

           26

           27

           28

Gibson, Dunn &                                             3
Crutcher LLP                             NOTICE OF PRELMINARY INJUNCTION APPEAL
                       Case 2:17-cv-00218-RSM Document 161 Filed 12/06/19 Page 5 of 6


               1

               2   Defendants-Appellees                   Counsel of Record
               3   U.S. Department of Homeland Security   JAMES J. WALKER
                                                          Trial Attorney
               4   U.S. Citizenship and Immigration       U.S. Department of Justice
                   Services                               Civil Division
               5                                          Office of Immigration Litigation
                   U.S. Immigration and Customs           District Court Section
               6                                          P.O. Box 868, Ben Franklin Station
                   Enforcement
                                                          Washington, D.C. 20044
               7                                          Phone: (202) 532-4468
                   U.S. Customs and Border Protection
                                                          Fax: (202) 305-7000
               8                                          Email: james.walker3@usdoj.gov
               9                                          JEFFREY S. ROBINS
                                                          Assistant Director
           10                                             U.S. Department of Justice
                                                          Civil Division
           11                                             Office of Immigration Litigation
                                                          District Court Section
           12                                             P.O. Box 868, Ben Franklin Station
                                                          Washington, D.C. 20044
           13                                             Phone: (202) 616-1246
                                                          Fax: (202) 305-7000
           14                                             Email: jeffrey.robins@usdoj.gov
           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &                                              4
Crutcher LLP                              NOTICE OF PRELMINARY INJUNCTION APPEAL
                        Case 2:17-cv-00218-RSM Document 161 Filed 12/06/19 Page 6 of 6


               1                                     CERTIFICATE OF SERVICE
               2

               3          I hereby certify that on December 6, 2019, I electronically filed the foregoing document with
               4   the Clerk of the Court using CM/ECF. I also certify that the foregoing document should automatically
               5   be served this day on all counsel of record via transmission of Notices of Electronic filing generated
               6   by CM/ECF.
               7

               8                                                               /s/ Theodore J. Boutrous Jr.

               9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &                                              5
Crutcher LLP                              NOTICE OF PRELMINARY INJUNCTION APPEAL
